Citation Nr: 0930115	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  05-33 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
the left knee disability prior to April 19, 2006.

2.  Entitlement to an evaluation in excess of 30 percent for 
the left knee disability beginning June 1, 2007.

3.  Entitlement to service connection for a right knee 
disorder.

4.  Entitlement to service connection for a cervical spine 
disorder.

5.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a left elbow 
disorder has been received.

6.  Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for a low back 
disorder has been received.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active military service from April 1976 to 
June 1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision issued by the 
Department of Veterans (VA) Affairs Regional Office (RO) in 
St. Petersburg, Florida that, in part, denied an evaluation 
in excess of 20 percent for the left knee disability and 
denied service connection for a cervical spine disorder.  The 
appellant has also appealed the March 2006 rating decision 
issued by the Department of Veterans (VA) Affairs Regional 
Office (RO) in St. Petersburg, Florida that, in part, denied 
the reopening of the appellant's claims for service 
connection for a low back disorder, a right knee disorder and 
a left elbow disorder.

While the case was in appellate status, the appellant's 
disability evaluation for the left knee disability was 
increased to 30 percent, effective from June 1, 2007; 
however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  

The Board also notes that a 20 percent rating for the left 
knee disability was in effect from the date of the April 2003 
original claim for an increase until April 18, 2006.  
Thereafter, the rating was increased to 100 percent for the 
period from April 19, 2006 until May 31, 2007, and a 30 
percent evaluation was assigned for the period from June 1, 
2007 onward.  As such, the guidance of Hart v. Mansfield, 21 
Vet. App. 505 (2007) is for application.  The Board has 
therefore listed the rating issue on the title page as two 
separate staged ratings.  (A temporary total rating was 
assigned from April 19, 2006, to June 1, 2007, under the 
provisions of 38 U.S.C.A. § 4.30.  This period will not be 
addressed because a rating higher than 100 percent is not 
assignable.)

The appellant's claim for service connection for a left elbow 
disorder was originally denied in an October 1981 rating 
decision issued by the Boston RO.  The appellant was notified 
of the denial in December 1981, but he did not appeal the 
denial.  No collateral challenge of that rating decision been 
raised by the appellant.  The October 1981 rating decision, 
therefore, represents the last final action on the merits of 
the service connection claim.  Glynn v. Brown, 6 Vet. App. 
523 (1994).  The left elbow claim was again denied in a 
rating action issued by the Columbia, South Carolina RO in 
April 1999; the appellant was notified of the denial in that 
same month, but he did not appeal.  Reopening of the left 
elbow claim was denied by the St. Petersburg RO in rating 
decisions issued in October 2001, and August 2003; denial 
notices were issued in the same months as the rating 
decisions, but the appellant did not appeal either denial.  
The August 2003 rating action thus represents the last final 
decision on any basis as to the issue of entitlement to 
service connection for a left elbow disorder.  Evans v. 
Brown, 9 Vet. App. 273 (1996).

The appellant's claim for service connection for a low back 
disorder was originally denied in an April 1999 rating 
decision issued by the Columbia, South Carolina RO.  The 
appellant was notified of the denial in that same month, but 
he did not appeal.  No collateral challenge of that rating 
decision been raised by the appellant.  The April 1999 rating 
decision, therefore, represents the last final action on the 
merits of the direct service connection claim.  Glynn v. 
Brown, 6 Vet. App. 523 (1994).  The April 1999 rating action 
also represents the last final decision on any basis as to 
the issue of entitlement to service connection for a low back 
disorder.  Evans v. Brown, 9 Vet. App. 273 (1996).

In its March 2006 rating action, the St. Petersburg RO 
indicated that the appellant's claims of entitlement to 
service connection for a left elbow disorder and a low back 
disorder had been denied because no new and material evidence 
had been submitted.  Thereafter, the RO, in its October 2006 
Supplemental Statement of the Case (SSOC), apparently 
reopened and decided these two issues on the merits.  
Notwithstanding the RO's decision to address the issues on 
the merits, the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed by the Board before the Board may 
consider the underlying claim on its merits.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, 
the issues before the Board involve the threshold question of 
whether new and material evidence has been received in 
connection with the left elbow and low back service 
connection claims, and the issues are as set out on the title 
page.

In its March 2006 rating decision, the St. Petersburg RO also 
denied the reopening of the appellant's claim of entitlement 
to service connection for a right knee disorder.  Review of 
the claims file reveals that the appellant's claim for 
service connection for a right knee disorder was originally 
denied in a rating decision issued by the Boston RO in June 
1981.  This denial was confirmed in a notice letter issued in 
September 1981.  The appellant submitted a Notice of 
Disagreement (NOD) as to the right knee service connection 
denial in October 1981; the letter was stamped by the RO as 
an NOD and the NOD was recorded on October 14, 1981.  
However, no Statement of the Case (SOC) was ever issued.  The 
Board must therefore remand the right knee disorder service 
connection claim for the issuance of an SOC.  See Manlincon 
v. West, 12 Vet. App. 238, 240 (1999).

The Board notes that the appellant's claim for service 
connection for a right knee disorder was thereafter denied 
reopening by various ROs between 1985 and March 2006, when 
the St. Petersburg RO found that new and material evidence 
was required to reopen the right knee claim.  As the RO did 
not expressly analyze this issue in terms of an original 
claim, the right knee issue must be remanded to the RO so 
that it may be considered by the RO in the proper procedural 
stance.  Thus, the right knee issue is as listed on the title 
page.

In May 2007, a Travel Board hearing was held at the RO before 
the undersigned, who is the Acting Veterans Law Judge 
rendering the final determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of 
that hearing has been associated with the claims file.

Subsequent to his May 2007 Travel Board hearing, the 
appellant submitted additional evidence concerning his claims 
consisting of VA medical treatment reports dated in 2007 and 
2008.  The appellant also submitted written waivers of 
initial review of that evidence by the agency of original 
jurisdiction (AOJ) as is provided for in 38 C.F.R. § 20.1304.  
However, as the case is being remanded, the RO will have the 
opportunity to review the evidence prior to the issuance of 
any Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record includes a Disability Determination 
medical record dated in September 1996.  The appellant 
testified at his May 2007 Travel Board hearing that he has 
been in receipt of Social Security Administration (SSA) 
disability benefits since 1995.  The Disability 
Determination/SSA records may contain pertinent information 
relating to the appellant's increased rating, service 
connection and new and material evidence claims.  However, 
complete copies of the medical records upon which any 
disability award/denial was based, as well as any SSA 
decision and its associated List of Exhibits, have not been 
made part of the claims file.  VA is, therefore, on notice of 
records that may be probative to the claim.  See Robinette v. 
Brown, 8 Vet. App. 69 (1995).  In addition, records generated 
by federal government entities that may have an impact on the 
adjudication of a claim are considered constructively in the 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore in 
order to fulfill the duty to assist, all of the relevant SSA 
records should be obtained and associated with the claims 
file.  

The appellant's claim for an increased evaluation for the 
left knee disability cannot be fairly decided on the basis of 
the medical evidence currently of record.  Therefore, each 
tier of the claim is remanded so that additional evidence (as 
described below) may be associated with the claims file.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  (The appellant was provided 
with such notice in a September 2004 VA letter.)  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Adequate notice of this element for the left knee disability 
was not provided to the appellant.  See Vazquez-Flores, 22 
Vet. App. 37 (2008).

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (hereinafter Court) held that the described conditions 
in that case warranted 10 percent evaluations under three 
separate diagnostic codes, none of which had a rating 
criterion the same as another.  The Court held that the 
conditions were to be rated separately under 38 C.F.R. 
§ 4.25, unless they constituted the "same disability" or the 
"same manifestation" under 38 C.F.R. § 4.14.  Esteban, at 
261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  

The RO has not yet addressed all of the symptomatology 
associated with the left knee disability, in particular, the 
surgery residuals.  For example, there has been no mention of 
the surgical scars that have resulted from either the in-
service left knee procedures or any post-service procedure, 
including the April 2006 procedure.  In this case, 
consideration of a separate compensable rating for the 
scarring of the left knee area due to surgery is indicated as 
part of the left knee disability issue on appeal.

The appellant submitted a timely NOD, in November 2002, in 
which he specifically referred to his disagreement with the 
RO's denial of his right knee claim in the September 1981 
denial notice letter.  The receipt of said NOD was 
acknowledged by a VA NOD stamp on the letter that was dated 
October 14, 1981.  No further action was ever taken in 
relation to that NOD.  Because VBA did not subsequently issue 
an SOC addressing that right knee service connection issue, 
the Board must remand the issue to the AMC/RO for issuance of 
an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held, 
in part, that VA's duty to notify a claimant seeking to 
reopen a claim included advising the claimant of the evidence 
and information needed to reopen the claim and notifying the 
claimant of the evidence and information needed to establish 
entitlement to the underlying claim for the benefit sought by 
the claimant.  The Court further held that VA must, in the 
context of a claim to reopen, look at the bases for the 
denial in the prior decision and respond with a notice letter 
that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  

The appellant is seeking to reopen his claim of entitlement 
to service connection for a low back disorder, including as 
secondary to the service-connected left knee disability.  The 
RO never sent a notice letter that gave any indication of the 
reasons and bases for the denial in the prior (April 1999) 
decision.  As VBA failed to provide the appellant with notice 
as to what was necessary to substantiate the previously 
unestablished element or elements required to establish 
service connection for said low back disorder (the underlying 
claim), this issue must be remanded.  On remand, the AMC/RO 
must provide the appellant with notice as to what is 
necessary to substantiate the previously unestablished 
element or elements required to establish service connection 
for a low back disorder (the underlying claim).

The left elbow and low back issues before the Board involve 
the threshold question of whether new and material evidence 
has been received in connection with those two service 
connection claims.  The submission of "new and material" 
evidence is a jurisdictional prerequisite to the Board's 
review of such an attempt to reopen a claim.  The rationale 
provided by the RO in the October 2006 SSOC is murky at best, 
in that the SSOC indicated that a 'claim' was reopened as 
opposed to 'claims' and there was no discussion of how the 
added evidence related to unestablished facts that are 
necessary to substantiate either claim.  Furthermore, as 
noted above, the appellant's SSA records have not yet been 
obtained and these are needed before the Board can address 
the question of new and material evidence.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  The Court has stated that the Board's task is to 
make findings based on evidence of record - not to supply 
missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  
Thus, where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  Apart from other requirements 
applicable under the Veterans Claims 
Assistance Act (VCAA), the AMC/RO will 
comply with the Kent ruling, and advise 
the appellant of the evidence and 
information that is necessary to reopen 
his new and material evidence claims on 
appeal, as well advising him of the 
evidence and information that is 
necessary to establish his entitlement to 
the underlying claim for any left elbow 
or low back disorder.

In particular, the RO/AMC will advise the 
appellant of what evidence would 
substantiate his petitions to reopen his 
claims of entitlement to service 
connection for a left elbow disorder and 
a low back disorder, as well as what 
evidence would substantiate each petition 
to reopen.

2.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
decision, as well as copies of all of the 
medical records upon which any decision 
concerning the appellant's 
original/continuing claim(s) for benefits 
was based.  All of these records are to 
be associated with the claims file.

3.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
VA, private or government, that have 
treated him for any claimed condition.  
After securing the necessary release(s), 
the AMC/RO should obtain those records 
that have not been previously secured, 
with assistance from the appellant as 
needed.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims file should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

4.  After the above development is 
completed, the AMC/RO should schedule the 
appellant for appropriate VA medical 
examination(s) to accurately determine 
and delineate all left knee pathology, 
including the residuals of the left knee 
surgeries.  All appropriate tests, 
including x-rays, should be conducted and 
the examiner(s) should review the results 
of any testing prior to completion of any 
report.  The appellant's claims file, 
including any additional records obtained 
pursuant to the development requested 
above, must be made available to the 
examiner(s) for review in conjunction 
with the examination(s).  Each examiner 
should state in the report whether said 
claims file review was conducted.

The examiner(s) should be requested to 
specifically identify each specific 
nerve, muscle, bone or portion of skin 
affected by the left knee surgeries and 
comment upon the nature, extent, and 
current degree of impairment manifested.  
The examiner(s) should describe all 
symptomatology due to the appellant's 
service-connected left knee disability.  
The rationale for all opinions expressed 
should also be provided.

In particular, the examiner(s) must 
describe in detail the relative degree or 
percentage of sensory manifestation or 
motor loss due to any nerve damage (to 
include identification of each nerve so 
affected), as well as the relative degree 
or percentage of the loss, if any, of 
left knee function.  

Specific findings should be made with 
respect to the location, size and shape 
of the scar(s) from the left knee 
surgeries with a detailed description of 
any associated pain or tenderness as well 
as the presence of any disfigurement or 
any limitations caused by any adhesions 
or nerve impairment.

The examiner(s) should state whether or 
not any arthritis of the left knee is 
attributable to the veteran's military 
service, pre- or post-service trauma, or 
some other cause or causes.

In reporting the results of range of 
motion testing, the examiner(s) should 
identify any objective evidence of pain 
and the specific limitation of motion, if 
any, accompanied by pain.  To the extent 
possible, the examiner(s) should assess 
the extent of any pain.  Tests of joint 
movement against varying resistance 
should be performed.  The examiner(s) 
should also describe the existence and 
severity of any lower extremity muscle 
atrophy, any knee arthritis, any anterior 
laxity or lateral instability of the left 
knee, any incoordination, any weakened 
movement and any excess fatigability on 
use.  The examiner(s) should also express 
an opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during flare-
ups (if the appellant describes flare-
ups), and, to the extent possible, 
provide an assessment of the functional 
impairment on repeated use or during 
flare-ups.

5.  If any additional development, such 
as the scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate any issue, especially in light 
of any newly received treatment records, 
that development should be accomplished.  

6.  Upon receipt of any requested VA 
physician report, the AMC/RO should 
conduct a review to verify that all 
requested opinions have been provided.  
If information is deemed lacking, the 
AMC/RO should refer the report to the VA 
reviewer/examiner for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's left 
knee claims.  Consideration should be 
given to the possibility of separate 
ratings for scars, paralysis of a nerve, 
instability, traumatic arthritis 
(Diagnostic Code 5010) and any other 
potential sources of a further disability 
rating of the left knee surgery 
residuals, including functional loss due 
to pain.  The readjudication should 
reflect consideration of all the evidence 
of record and be accomplished with 
application of all appropriate legal 
theories, statutes, caselaw, regulations 
and Diagnostic Codes, including, but not 
limited to Vazquez-Flores, 22 Vet. App. 
37 (2008); 38 C.F.R. §§ 3.321, 4.40, 
4.59; Hart v. Mansfield, 21 Vet. App. 505 
(2007); Esteban v. Brown, 6 Vet. App. 259 
(1994); and DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

8.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's 
cervical spine original service 
connection claim and left elbow and low 
back new and material evidence claims 
still on appeal.  If any benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law, legal theories of service 
connection and regulations considered 
pertinent to the service connection and 
new and material evidence issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

9.  The AMC/RO should re-examine the 
appellant's claim of entitlement to 
service connection for a right knee 
disorder.  If no additional development 
is required, the RO should prepare an SOC 
in accordance with 38 C.F.R. § 19.29, 
unless the matter is resolved by granting 
the benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should this right knee service 
connection issue be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

